ORDER
PER CURIAM.
Mother, A.M., appeals from the judgment of the trial court terminating her parental rights to her two minor children, F.M. born March 1993 and J.M. born November 1995.
We have reviewed the record on appeal and find that the judgment of the trial court was supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We have, however, provided a memorandum to the parties, setting forth the reasons for this order. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).